Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR. 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued under 37 CFR 1.114, and fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 1/4/2021 has been entered. 
Allowable subject matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
determining an AOF utilization of a shard of a database;
determining whether the AOF utilization exceeds an AOF utilization threshold;
prior to an AOF rewrite being performed, determining a recovery time that is an estimate of a time to recover the shard from an AOF when performing the AOF rewrite by at least accumulating adding write times for each of a plurality of write operations to the shard;
determining whether the recovery time exceeds a recovery time threshold; and
when the AOF utilization is determined to exceed the AOF utilization threshold or when the recovery time is determined to exceed the recovery time threshold, causing [[an]] the AOF rewrite to be performed.

Other prior arts cited in the European Search report, Hohl et al. (2017/0060699), Mitra et al. (2012/0254130) and Fisher et al. (2006/0117221) fail to teach any append-only-file (AOF), rewrite process, and recovery process and threshold.
Shamis et al. (2016/0371291), found from Examiner’s updated search, teaches rewriting log stores in file (paragraph [0016]), recovery procedure (paragraph [0046]) but does not discloses AOF utilization threshold and recovery time threshold.   Hsiao et al. (2015/0248421), found from Examiner’s updated search, teaches recovery time but does not disclose AOF file and utilization threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 


	/WILSON LEE/               Primary Examiner, Art Unit 2152